IN THE
                        TENTH COURT OF APPEALS

                               No. 10-11-00422-CR

RICHARD ANDREW WETMORE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 13th District Court
                            Navarro County, Texas
                           Trial Court No. 33239-CR


                         MEMORANDUM OPINION


      Richard Wetmore attempts to appeal the trial court’s denial of his motion to

suppress. By letter dated November 8, 2011, the Clerk of this Court notified Wetmore

that the appeal was subject to dismissal because it appeared that this Court does not

have jurisdiction over the trial court’s interlocutory order. See McKown v. State, 915
S.W.2d 160 (Tex. App.─Fort Worth 1996, no pet.). The Clerk also warned Wetmore that

the appeal would be dismissed unless, within 21 days of the date of the letter, a
response was filed showing grounds for continuing the appeal. See TEX. R. APP. P. 44.3.

Wetmore has not filed a response showing grounds for continuing the appeal.

       We do not have jurisdiction to consider Wetmore’s interlocutory appeal.

McKown v. State, 915 S.W.2d at 161. Accordingly, this appeal is dismissed.



                                        AL SCOGGINS

                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 21, 2011
Do not publish
[CR25]




Wetmore v. State                                                                 Page 2